EXHIBIT AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT THIS AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of June 11, 2009, is entered into between FIRST CAPITAL WESTERN REGION, LLC (“Lender”), and REED’S, INC., a Delaware corporation (“Borrower”), in light of the following facts: RECITALS WHEREAS, Borrower and Lender have previously entered into certain Loan and Security Agreement, dated as of May 30, 2008, as amended by that certain Amendment Number One to Loan and Security Agreement dated July 30, 2008, as amended by that certain Amendment Number Two to Loan and Security Agreement dated September 3, 2008, as amended by that certain Amendment Number Three to Loan and Security Agreement dated September 24, 2008, and as amended by that certain Amendment Number Four to Loan and Security Agreement dated March 27, 2009 (collectively, the “Agreement”). WHEREAS, Borrower has requested that (i) Lender consent to the sale of the Real Property and certain Equipment to 525 South Douglas Street LLC (“Buyer”) for a purchase price of $3,250,000, (ii) reduce frequency of audits, (iii) consent to an equity raise that does not require Lender’s prior approval, (iv) reduce the tangible net worth covenant, and (v) replace the Fixed Charge Coverage Ratio covenant for the calendar month ended May 31, 2009, with a minimum EBITDA covenant for such month. WHEREAS, Lender has agreed to Borrower's request subject to the terms and conditions contained in this Amendment. WHEREAS, Borrower and Lender wish to amend the Agreement as set forth in this Amendment. NOW, THEREFORE, the parties agree as follows: 1.DEFINITIONS.All terms which are defined in the Agreement shall have the same definition when used herein unless a different definition is ascribed to such term under this Amendment, in which case, the definition contained herein shall govern. 2.AMENDMENTS.Effective as of the date of this Amendment (unless a different effective date is specifically indicated), the Agreement is amended in the following respects: (a)Addition of New Definitions.New definitions are added to Section 1 of the Agreement as follows: “Eligible Private Label Inventory” means Inventory that (w) satisfies all of the criteria for Eligible Inventory other than the criteria set forth in clause (i) of the definition of Eligible Inventory as a result of such Inventory being subject to a private label agreement, (x) the terms and conditions of the private label agreement applicable to such Inventory, as well as the purchaser party to such private label agreement, are satisfactory to Lender, in it is sole discretion, (y) a purchase order has been issued with respect to Inventory and pursuant to the applicable private label agreement that contains terms and conditions that are satisfactory to Lender in its sole discretion, and (z) the purchaser under the applicable private label agreement has entered into an agreement with Lender under which Lender shall be authorized following a Default to sell Inventory produced by Borrower pursuant to the private label agreement on terms and conditions satisfactory to Lender in its sole discretion. 1 “Permitted Sale Transaction” means a sale of the Real Property and certain of the Equipment by Borrower so long as the sale is conducted pursuant to that certain Standard Offer, Agreement and Escrow Instructions for Purchase of Real Estate, dated April 23, 2009, between 525 South Douglas Street LLC and Borrower. (b)Change in
